1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES BLACK,                                      Case No.: 18cv1673 JM (LL)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTIONS FOR ATTORNEY’S FEES
     NANCY A. BERRYHILL,                                 AND EXPENSES
14
15                                    Defendant.

16
17         The parties jointly move the court to award Plaintiff attorney’s fees and expenses
18   pursuant to the Equal Access to Justice Act (“EAJA”). (Doc. Nos. 22, 24.) For the reasons
19   discussed below, the court grants the parties’ joint motions.
20                                       BACKGROUND
21         On May 23, 2019, Plaintiff Charles Black and Defendant Nancy A. Berryhill, Acting
22   Commissioner of Social Security, jointly moved to award Plaintiff $3,000 in attorney’s
23   fees and expenses under EAJA, 28 U.S.C. § 2412(d), and for no award of costs under
24   28 U.S.C. § 1920. (Doc. No. 22.) On June 10, 2019, in response to the court’s order
25   requesting supplemental briefing, the parties submitted an amended joint motion for
26   attorney’s fees and expenses that included an itemized list stating the actual time expended
27   and the rate at which fees and other expenses were computed. (Doc. No. 24.)
28   ///

                                                     1

                                                                                   18cv1673 JM (LL)
1                                           DISCUSSION
2          “Under EAJA, a litigant is entitled to attorney’s fees and costs if: (1) he is the
3    prevailing party; (2) the government fails to show that its position was substantially
4    justified or that special circumstances make an award unjust; and (3) the requested fees and
5    costs are reasonable.” Carbonell v. I.N.S., 429 F.3d 894, 898 (9th Cir. 2005).
6          Here, Plaintiff is the prevailing party as this case was remanded pursuant to sentence
7    four of 42 U.S.C. § 405(g) and judgment was entered in Plaintiff’s favor. Akopyan v.
8    Barnhart, 296 F.3d 852, 854 (9th Cir. 2002) (“A plaintiff who obtains a sentence four
9    remand is considered a prevailing party for purposes of attorneys’ fees.”). Second, in light
10   of the joint nature of the parties’ request and the court’s prior order remanding this action,
11   the government has not shown that its position was substantially justified.
12         Lastly, the requested fees and costs are reasonable. The parties seek a fee award for
13   2.7 hours billed by a paralegal, 14.1 hours billed by Plaintiff’s counsel, and $15.66 in costs
14   for service of the summons and complaint. (Doc. No. 24-2 at 1.) The court finds the
15   number of hours billed by the paralegal and Plaintiff’s counsel reasonable. See 28 U.S.C.
16   § 2412(d); Nadarajah v. Holder, 569 F.3d 906, 918 (9th Cir. 2009) (a prevailing party may
17   recover reasonable paralegal fees). The hourly rates billed by the paralegal and counsel
18   are also reasonable.     28 U.S.C. § 2412(d)(2)(A) provides that the court may award
19   reasonable attorney’s fees “based upon prevailing market rates for the kind and quality of
20   the services furnished,” but “attorney fees shall not be awarded in excess of $125 per hour
21   unless the court determines that an increase in the cost of living or a special factor, such as
22   the limited availability of qualified attorneys for the proceedings involved, justifies a higher
23   fee.” The paralegal bills at an hourly rate of $130 and counsel bills at an hourly rate of
24   $201.60. (Id.) The parties’ amended joint motion fails to provide any reason or authority
25   for fees above the statutory mandated amount of $125 per hour. However, the Ninth
26   Circuit’s hourly EAJA rate for work performed in 2018, factoring in an increase in the cost
27   of living, was $201.60. See United States Courts for the Ninth Circuit, Statutory Maximum
28   Rates Under the Equal Access to Justice Act, https://www.ca9.uscourts.gov/content/view.
                                                    2

                                                                                      18cv1673 JM (LL)
1    php?pk_id=0000000039 (last visited June 11, 2019). Furthermore, the court may approve
2    paralegal rates at prevailing market rates. Nadarajah v. Holder, 569 F.3d at 918; Krebs v.
3    Berryhill, 16cv3096 JLS (BGS) (S.D. Cal. June 21, 2018) (approving paralegal hourly rate
4    of $125 for EAJA award). Here, the parties reduce the lodestar amount of $3,193.56 to a
5    request for $3,000. The court finds this amount reasonable.
6                                        CONCLUSION
7          Accordingly, the parties’ joint motions (Doc. Nos. 22, 24) are granted and Plaintiff
8    is awarded $3,000 in reasonable attorney’s fees and costs.
9          IT IS SO ORDERED.
10   DATED: June 11, 2019
                                                  JEFFREY T. MILLER
11
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3

                                                                                 18cv1673 JM (LL)
